ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 10/23/18 wherein claims 3, 4, 6, 10, 16, 19, 31, 32, 37, 38, 41, 43, 52, 58, and 64 were amended and claims 5, 7-9, 11-15, 17, 18, 20-30, 35, 36, 39, 40, 44-51, 53-57, 59-63, and 65-69 were canceled.
	Note(s):  Claims 1-4, 6, 10, 16, 19, 31-34, 37, 38, 41-43, 52, 58, and 64 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds of Formula I as set forth in independent claim 1 and uses thereof (see claims 41, 52, 58, and 64).

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 10, 16, 19, 31-34, 37, 38, 41-43, 52, 58, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-19 of U.S. Patent No. 10,207,013. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by Applicant’s Formula I in independent claim 1 and uses thereof.  In particular, the claims of the instant invention differ from the patented claim at R2, R3, and R4.  Specifically, R2, R3, and R4 in the instant invention have a different definition, 
    PNG
    media_image1.png
    87
    162
    media_image1.png
    Greyscale
, from R1 whereas in the patented invention R1, R2, R3, and R4 are independently values including 
    PNG
    media_image2.png
    88
    209
    media_image2.png
    Greyscale
(in the patented invention X1 definition is equivalent to A5-X1 of the instant invention and patented X2 definition is equivalent to A6-X2).  Thus, the instant invention is encompassed by the patented invention.  As a result, the inventions disclose overlapping subject matter.

Claims 1-4, 6, 10, 16, 19, 31-34, 37, 38, 41-43, 52, 58, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7-16 of U.S. Patent No. 11,097,017. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by Applicant’s Formula I in independent claim 1 and uses thereof.  In particular, the claims of the instant invention differ from the patented claim at R2, R3, and R4.  Specifically, R2, R3, and R4 in the instant invention have a different definition, 
    PNG
    media_image1.png
    87
    162
    media_image1.png
    Greyscale
, from R1 whereas in the patented invention R1, R2, R3, and R4 are independently values including 
    PNG
    media_image2.png
    88
    209
    media_image2.png
    Greyscale
(in the patented invention X1 definition is equivalent to A5-X1 of the instant invention and patented X2 definition is equivalent to A6-X2).  Thus, the instant invention is encompassed by the patented invention.  As a result, the inventions disclose overlapping subject matter.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 19, 32-34, 38, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-4, 6, 10, 19, 32-34, 38, and 41-43:  The claims as written are ambiguous because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-4, 6, 10, 19, 32-34, and 38 recite the broad recitations alkanediyl, substituted alkanediyl, alkylamino, substituted alkylamino, dialkylamino, substituted dialkylamino, heteroaryl, and/or substituted heteroaryl, and the claims also recite alkanediyl C≤4; substituted alkanediyl C≤4, alkylamino C≤12, substituted alkylamino C≤12, dialkylamino C≤12, substituted dialkylamino C≤12, heteroaryl C≤12, and/or substituted heteroaryl C≤12 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 41-43:  The claims are ambiguous because it is unclear for what purpose the patient is being imaged.

ESSENTIAL STEPS ARE MISSING
Claims 41-43, 52, 58, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps that are necessary to determine whether or not Zn2+ is present or not.

COMMENTS/NOTES
It should be noted that no prior is cited against the instant invention.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious compounds of Formula I (and uses thereof) as set forth in independent claim 1.  The closest art is Applicant’s own work that is cited in the double patenting rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 27, 2021